Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ Amendment
	Applicant’s amendment filed 3/4/2021 has been received and entered.  Claims 1 and 12 have been amended, claims 2, 4 have been cancelled, and claims 13-16 have been added.
Claims 1, 3, 5-11, 12-16 are pending.

Priority
	This application filed 1/29/2018 is a continuation of 14/389898 filed 10/1/2014 (now ABN) which was a 371 national stage filing of PCT/CN2012/073545 filed 4/5/2012.
	No comment on the summary of priority was made in Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Specifically, claims 1 and 12 have been amended to require a specific number of reads for analysis and that ‘only about 50M of data’ (final wherein clause) is used to detect a deletion or a duplication on a chromosome.
While the concept and term ‘data’ is throughout the specification, regarding ‘50M’, only two portions of the specification provide for literal support for the limitation.  On page 20/28 it teaches: 
“In the above examples, used software algorithm is a series procedure of detecting a copy number variation for a whole genome developed by Shenzhen BGI, which are called as PSCC. It can generate data by the Next-Generation sequencing technology, subjecting the subject sample to batches correction, and performing data correction with a control set, normalization and segmentation, to estimate degree and size of copy number variation of the subject sample. Under a condition of a lower sequencing depth (50 M of sequencing short-sequences), about 0.5 Mb of fragments having a single copy number variation (CNV) can be detected.” 

and appears to indicate that 50 M of short read data can be used to detect CNV, but has no correlation with the number of reads provided in the first step of the claims as amended, or any guidance for relevance or application to any number of reads or sources as reads may represent depth of data not general coverage size.  On page 27/28 it teaches: 
“Comparing with those analysis methods for detecting the copy number variation that have been reported thus far, advantages of the present invention mainly include: 
1) resolution: by using about 50 M of data, a region of 0.5 M having micro-deletion can be accurately detected.”

8 reads, and appears to be a summary of specific fact pattern that is not commensurate with the other combination of limitations and analysis of the amended claims and also appears that it would be relevant on what source of and how reads were provided for analysis.  Dependent claims are included in the basis because they fail to set forth limitations that address or clearly remedy the issue.
Additionally, claims 1 and 12 have been amended to require a specific number of reads for analysis and that the final step results in p values of all candidate CNV breakpoints are less than 1E-50.  A search of the specification fails to provide for literal support for 1E-50 or 10-50 associated with p values or steps that provide with any type of starting data this end-point which appear to be consistent with this cut-off.
More specifically providing limitations for a scope supported by the specification and/or outcome of particular types or amounts of read data in practicing the analysis steps would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.  
Claim analysis
Independent claims 1 and 12 have been amended and still are generally directed to a method of detecting copy number variation in a sample.  More specifically, both claims 1 and 12 recites steps that require obtaining reads, determining/identifying unique reads that align with a reference sequence, dividing the reference sequence into windows and providing the number of alignments of the unique read and reference windows, correct for GC bias, determine the significance of the number of alignments in the windows to provide for a candidate sequence and CNV breakpoint, and then comparing to upstream sequences to identify the adjacent portion of the reference to define the other side of the CNV sequence for the unique read.  
As amended, the claims require a specific number of reads and size range that are obtained in the first step, and calculations of two differences to a p-value in an iterative fashion until the aligned reads of candidate CNV breakpoints is less than 10-50. Dependent claims set forth the source of the sequence data and limitations on instruction for the read and window size relationship, GC calculations, and confidence selection criteria.  In view of the guidance of the specification, claims 1 and 12 have no necessary physical steps of obtaining data and no steps after the data is processed which are considered additional elements of the claims.  Claim 9 sets forth the source of the sample, and steps for obtaining sequence data from the genomic DNA, but in review of the specification they appear to be conventional known steps for obtaining sequence data.  Claim 1 does recite computer implementation in the preamble, but does not set forth which steps or requirements for this such that the analysis is clearly rooted in computer technology.  In 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method implemented by a computer and in view of the specification instructions stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data in the form of reads by aligning and evaluating the populations for candidate CNV breakpoints through cyclic calculations to obtain a significance value.  The steps of aligning, comparing calculating a significance value of the read sequence data to arrive at the identification of CNV are instructional steps.  The judicial exception is a set of instructions for analysis of sequence read data for a potential CNV site and appears to fall into both Mathematical Concepts as it appears that providing/calculating a significance value uses mathematical formulas or equations and mathematical calculations of based on the aligned reads and as amended clearly calculation related to ‘values’; and into a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), in this case because there is no necessary complexity or amount of data required for analysis, and no specific means required for ‘calculating a p value representing a significance value’ the claims appear that they could be practiced in one’s mind or on paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited 
For step 2B of the 101 analysis, each of the independent claims do not recite additional elements and are found to be instructional steps of obtaining sequence data and analysis.  As such, the claims do not provide for any additional element to consider under step 2B.  As amended, to the extent that the claims provide that the reads are obtained as a specific range and size, since no specific sequencing method or steps are provided in view of the guidance of the specification (for example pages 7-9 providing general indication of the art for sequencing or Metzker 2009-of record) the claims appear to be enabled by know conventional methods as generally provided.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and as claimed implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze sequence reads.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1, 3, 5-11, 12 do not recite something significantly different than a judicial exception.   Claims 1, 3, 5-11, 12 are directed towards a method of receiving sequence read data and comparing the data to identify potential CNVs.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Examiner note: It is noted that newly added claims 13-16 are not included in the basis of the 101 rejection.  Upon review of the claim requirements in view of the guidance of the specification and art of record, while instructional it does not appear that these steps could be practiced in one’s mind or are simply directed to mathematical steps for purposes of 101 analysis.
Response to Applicant’s arguments
Applicants argue that the claims are not directed to an abstract idea, and when viewed as a whole integrate the judicial exception into a practical application as applied to detecting a CNV if present.  In addition, the claims provide for significantly more noting the fact pattern of Berkheimer v HP arguing that the data gather steps have no prior art and thus are not routine or conventional.  Applicants argue that the methods as claimed solve a problem that past analysis failed to identify or had low efficiency in detecting unknown CNV from whole genome data which the present invention addresses, and as a whole provides significantly more.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
Initially, it is noted that the rejection has addressed the newly added limitations set forth in the claims.  With respect to the first step, in view of the breadth of the step of simply ‘obtaining’ a review of the specification and art of record appears to support that the technology for obtaining the reads are based on known conventional methodology noting both the specification and art of record.  With respect to the comparison to Berkheimer, the fact patterns are different where here data is obtained but not applied to a process and only provides the results of the analysis.  While it is acknowledged that the source and type of data as well as quality of the read data can affect alignment and subsequent analysis, review of the evidence of record, the present claims providing high level steps in the processing fail and no requirement on the data do not appear to provide significantly more as argued. Therefore, for the reasons above and of record, the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The art of record provides evidence that methods of mapping sequence homology and mapping breakpoints in a genome were known, the art of record fails to teach using GC correction to adjust a corrected number of mapped reads and then providing a ‘significance value’ for use in defining a CNV breakpoint as required by the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631